Title: To James Madison from James Monroe, 20 February 1815
From: Monroe, James
To: Madison, James


                    
                        Department of State, February 20. 1815.
                    
                    The acting Secretary of State, to whom was referred the Resolution of the House of Representatives of the 15th instant, requesting the President of the United States to cause to be laid before that House such information as he shall deem necessary to be communicated, touching the state of Relations existing between the United States and the Barbary Powers, has the honor to state, that, according to the latest accounts from Morocco, Tunis, and Tripoli, our relations with those powers remained upon their former footing, nor is there any particular reason to believe that any change has since taken place.
                    
                    It will appear, by the Documents accompanying the Message of the President to Congress on the 17th November, 1812, that the Dey of Algiers had, violently, and without just cause, obliged the Consul of the United States and all American Citizens then in Algiers, to leave that place, in a manner highly offensive to their country and injurious to themselves, and in violation of the Treaty then subsisting between the two nations. It appears, moreover, that he exacted from the Consul, under pain of immediate imprisonment, a large sum of money, to which he had no claim but what originated in his own injustice.
                    These acts of violence and outrage have been followed by the capture of, at least, one American vessel, and by the seizure of an American Citizen on board a neutral vessel. The unfortunate persons, thus captured, are yet held in captivity, with the exception of two of them, who have been ransomed. Every effort to obtain the release of the others has proved abortive; and there is some reason to believe that they are held by the Dey as a means by which he calculates to extort from the United States a degrading Treaty.
                    
                        
                            Jas Monroe
                        
                    
                